DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The closest relevant art is Gamache et al (2009/0014078 A1) and Troxell et al (2012/0073251 A1).
Gamache et al teach a diaphragm valve assembly (30 in Fig. 7, paragraph 0041) functioning as an immersion valve comprising a diaphragm body (34) having a lower body (38) and an upper body (36), wherein the lower body (38) comprises at least one indentation (82), and a diaphragm cap (32, paragraph 0042) adapted to be affixed to the upper body (36).  Gamache et al teach the upper body (36) comprising a shaped opening configured to facilitate the presence of a diaphragm (84 in Fig. 7, paragraph 0060).  Gamache et al teach the diaphragm valve assembly (30) further comprising said diaphragm (84), wherein the diaphragm (84) is positioned in the  shaped opening of the upper body (36) (see Fig. 7).  Gamache et al teach the diaphragm (84) produced from an elastomer or being flexible (paragraph 0060).  Gamache et al show in Figure 7 that the upper body (36) has a greater width relative to the lower body (38).
Troxell et al disclose a dust collection system (10 in Figs. 6 & 7, paragraph 0026) comprising a purge assembly (40), a gas reservoir tank (54, paragraph 0027), and a diaphragm valve assembly (30, paragraph 0019) at least partially disposed in said gas reservoir tank and in fluid communication with the purge assembly (40).  Troxell et al 
Claims 1-20 of this instant patent application differ from the disclosure of either Gamache et al (2009/0014078 A1) and Troxell et al (2012/0073251 A1) in that the diaphragm valve assembly for a dust collection system specifically comprises a diaphragm body comprising a lower body and an upper body, wherein said lower body comprises at least one indentation, wherein said diaphragm body presents a passageway extending longitudinally through said upper body and said lower body, wherein said passageway facilitates passage of air pulses through said diaphragm body, wherein the air pulses are configured to clean filter media associated with the dust collection system, wherein said lower body specifically comprises at least one indentation forming a port extending laterally through said lower body, wherein the laterally-extending port is fluidly connected with the longitudinally-extending passageway of said upper and lower bodies, wherein the indentation is configured to (1) facilitate improved airflow through said diaphragm valve assembly, and (ii) permit said diaphragm valve assembly to be installed on variously shaped surfaces; a diaphragm held in said upper body; and a diaphragm cap adapted to be affixed to said upper body, as shown in Applicant’s Figure 10 and paragraph 0055.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 29, 2021